Title: From George Washington to Major General Israel Putnam, 11 October 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Skippack Camp [Pa.] 11th October 1777

I recd a letter from Colo. Hay dated the 4th instant in which he informed me that the Enemy had landed at Verplanks point. The Express who was stationed at King’s Ferry came off, and also informs that a party landed at the same time upon the West side of the River. I have not recd a line from you respecting the Matter which makes me conclude that your dispatches have been intercepted by some of the disaffected upon the Road. If this reaches you, I beg I may hear from you immediately. I have just recd a letter from Govr Livingston of the 8th instant, in which he informs me that he had in consequence of my request ordered three thousand Jersey Militia to march immediately to the Highlands, and I am not without hopes that part of them will arrive before the Enemy have made too great progress. I am Dear Sir Yr most obt Servt

Go: Washington

